Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 16 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claim 1-3, 5, 8-9, 11-14, 16-17 and 19-20 are currently pending and have been examined.
Claims 1, 9, 12, 13, and 19 have been amended.
Claims 4, 6-7, 10, 15, and 18 have been canceled.
Claims 1-3, 5, 8-9, 11-14, 16-17 and 19-20 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 25 February 2019.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 8-9, 11-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over IBM Watson Demo Oncology Diagnosis and Treatment 8 min, YouTube IBMIndiaSS Channel (posted Jan. 6, 2014)[hereinafter Watson] in view of Suresh-Kumar Venkata Vishnubhatla et al. (US Patent App No 2012/0303388)[hereinafter Vishnubhatla]. 
As per claim 1, Watson teaches on the following:
a computer-implemented method for alerting to ambiguous medical advice in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processor, the method comprising is taught at 01:15-05:00 (teaching on a system that categorizes clinical decision support treatment outputs to warn physicians on non-recommended treatment options);
through natural language processing is taught at  01:34-1:45, 05:05-05:12, and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/other source);
through natural language processing is taught at  01:34-1:45, 05:05-05:12, and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/other source); -AND-
applying the machine learning system to the extracted first information and second information to develop a classifier for categorizing proposed treatments for the first disease is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30, and the Video Description (teaching on a machine learning system for assessing the risk classification of the proposed treatment).
Watson fails to teach the following; Vishnubhatla, however, does teach:
extracting first information related to negative outcomes of one or more medical treatments for a disease of one or more patients from one or more first data sources is 
wherein the one or more patients are receiving another medical treatment for a second disease is taught at Detailed Description in ¶ 0203-204 (teaching on patients' receiving a second treatment for a second disease);
extracting second information related to positive outcomes of the one or more medical treatments for the first disease from one or more second data sources is taught at Detailed Description in ¶ 0368-369, ¶ 0084, and ¶ 0099 (teaching on extracting information from a second plurality of data sources related to positive/favorable (i.e. non-negative) treatment outcomes for a first disease);
training a machine learning system by a training set including the first information and the second information to identify a negative treatment is taught at Summary in ¶ 0054, in the Detailed Description in ¶ 0122, and ¶ 0203-204 (teaching on training and applying a machine learning model for identifying drug interactions resulting in a negative outcome for a proposed treatment in relation to an already prescribed other treatment);
categorizing a proposed treatment for a particular patient having both the first disease and the second disease as being negative by the classifier wherein the proposed treatment is provided while the particular patient is receiving another treatment for the second disease
providing an alert to a client terminal regarding the proposed treatment is taught at Detailed Description in ¶ 0204 (teaching on providing an alert that the new proposed treatment is classified as having a negative outcome for the patient).
One having ordinary skill in the art at the time the invention was filed would combine the treatment decision support system of Watson with the multiple treatment interaction determination of Vishnubhatla with the motivation of “help[ing to] avoid potentially dangerous discrepancies in prescription management” (Vishnubhatla in the Detailed Description in ¶ 0203).
As per claim 2, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein one or more first data sources comprises a corpus of documents comprising news sources, legal sources, and scientific sources is taught at the timestamp 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/regulation(legal sources)/etc.).
As per claim 3, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein the one or more second data sources comprises medical records is taught at the timestamp 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from an electronic health record).
As per claim 5, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein the proposed treatment includes one or more of a prescribed medication, suggested procedure, or dietary advice is taught at the timestamp 
As per claim 8, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein categorizing the proposed treatment based on the classifier includes determining a score for the proposed treatment and comparing the score to a threshold range is taught at the timestamp 03:10-03-22, 04:26-05:00 (teaching on assigning a confidence score for the treatment options wherein the scores are subdivided into threshold ranges wherein blue is considered "low" and "green" is considered high confidence).
As per claim 9, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein categorizing the proposed treatment based on the classifier includes comparing the proposed treatment to a list of treatments that are considered negative to determine whether there is a match is taught at the timestamp 01:45-02:10, 03:10-03:21 04:26-04:43 (teaching on ranking via a confidence score and categorizing the proposed treatments by a color coded confidence level range wherein the proposed treatments are determined from a list of treatments extracted from the first information source).
As per claim 11, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, further comprising receiving the proposed treatment from a medical decision support system is taught at the timestamp 01:25-03:35 (teaching on receiving the proposed treatment from Watson - a medical oncology decision support system).
As per claim 12, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 11. Watson also discloses the following:
the method of claim 11, further comprising refining the medical decision support system based on the categorization of the proposed treatment as being negative is taught at the timestamp 05:59-06:15 (teaching on Watson receiving and applying feedback from the provider regarding a new patient symptom - when the machine learning receives new data that would render a previous recommendation "no longer appropriate", the medical decision support system re-categorizes the old suggested treatment as potentially harmful and generates a new suggestion).
As per claim 13, Watson teaches on the following:
a data analysis system for alerting to ambiguous medical advice from a medical decision support system, comprising is taught at 01:15-05:00 (teaching on a system that categorizes clinical decision support treatment outputs to warn physicians on non-recommended treatment options);
through natural language processing is taught at  01:34-1:45, 05:05-05:12, and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/other source);
a machine learning system for developing a classifier based on the extracted information
a categorization system for categorizing by the classifier, proposed treatments for the first disease output from the medical decision support system for a particular patient having both the first disease and the second disease is taught at 01:45-02:10, 03:10-03:21, and 04:26-04:43 (teaching on ranking via a confidence score and categorizing the proposed treatments by a color coded confidence level range).
Watson fails to teach the following; Vishnubhatla, however, does teach:
an extraction system for extracting information related to negative outcomes of one or more medical treatments for a first disease of one or more patients from one or more publicly-available data sources is taught at Detailed Description in ¶ 0368-369, ¶ 0084, and ¶ 0099 (teaching on extracting information from a first plurality of data sources related to negative treatment outcomes for a first disease);
wherein the one or more patients are receiving another medical treatment for a second disease is taught at Detailed Description in ¶ 0203-204 (teaching on patients' receiving a second treatment for a second disease);
wherein the machine learning system is trained by the information to identify a negative treatment is taught at Summary in ¶ 0054, in the Detailed Description in ¶ 0122, and ¶ 0203-204 (teaching on training and applying a machine learning model for identifying drug interactions resulting in a negative outcome for a proposed treatment in relation to an already prescribed other treatment);
wherein the proposed treatment is provided while the particular patient is receiving another treatment for the second disease
an alert system for providing alerts on proposed treatments that are categorized as being negative is taught at Detailed Description in ¶ 0204 (teaching on providing an alert that the new proposed treatment is classified as having a negative outcome for the patient).
One having ordinary skill in the art at the time the invention was filed would combine the treatment decision support system of Watson with the multiple treatment interaction determination of Vishnubhatla with the motivation of “help[ing to] avoid potentially dangerous discrepancies in prescription management” (Vishnubhatla in the Detailed Description in ¶ 0203).
As per claim 14, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 13. Watson also discloses the following:
the data analysis system of claim 13, wherein the publicly-available data sources comprise news materials, legal materials, and scientific materials is taught at the timestamp 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/regulation(legal sources)/etc.).
As per claim 17, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 13. Watson also discloses the following:
the data analysis system of claim 13, wherein the proposed treatments output by from the medical decision support system include one or more of a prescribed medication, suggested procedure, or dietary advice is taught at the timestamp 03:15 and 05:30 (teaching on the proposed treatment including a prescribed medication (here a chemotherapy combination) and procedure suggestions (here is it not recommended the patient receive radiation or surgery)).
As per claim 19, Watson teaches on the following:
a computer-implemented method for alerting to negative medical advice in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processor, the method comprising is taught at 01:15-05:00 (teaching on a system that categorizes clinical decision support treatment outputs to warn physicians on non-recommended treatment options);
through natural language processing is taught at 01:34-1:45, 05:05-05:12, and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/other source);
extracting second information related to positive outcomes of the one or more medical treatments for the first disease from one or more other data sources is taught at 00:55-01:00, 01:20-01:30, and the Video Description (teaching on natural language processing to retrieve relevant patient treatment information from an electronic medical record);
through natural language processing is taught at  01:34-1:45, 05:05-05:12, and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/other source); 
applying the machine learning system to the extracted first information and second information to develop a classifier for categorizing the one or more medical treatments for the first disease is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30, and the Video Description (teaching on a machine learning system for assessing the risk classification of the proposed treatment); -AND-
using the classifier to refine proposed treatments output from a medical decision support system is taught at 03:10-03-22 and 04:26-05:00 (teaching on providing a notification to the physician on a physician terminal of Watson (a medical decision support system) that the treatment shown is potentially harmful/not recommended - here the confidence 
Watson fails to teach the following; Vishnubhatla, however, does teach:
extracting first information related to negative outcomes of one or more medical treatments for a first disease of one or more patients from one or more publicly-available data sources is taught at Detailed Description in ¶ 0368-369, ¶ 0084, and ¶ 0099 (teaching on extracting information from a first plurality of data sources related to negative treatment outcomes for a first disease);
wherein the one or more patients are receiving another medical treatment for a second disease is taught at Detailed Description in ¶ 0203-204 (teaching on patients' receiving a second treatment for a second disease);
training a machine learning system by a training set including the first information and the second information to identify a negative treatment is taught at Summary in ¶ 0054, in the Detailed Description in ¶ 0122, and ¶ 0203-204 (teaching on training and applying a machine learning model for identifying drug interactions resulting in a negative outcome for a proposed treatment in relation to an already prescribed other treatment); -AND-
receiving a proposed treatment from a medical decision support system; and categorizing a proposed treatment for a particular patient having both the first disease and the second disease as being negative by the classifier wherein the proposed treatment is provided while the particular patient is receiving another treatment for the second disease is taught at Detailed Description in ¶ 0203-204 (teaching on applying a new proposed treatment for the patient receiving a second treatment to the machine learning classifier and determining that the proposed treatment is classified as having a negative outcome for the patient).

As per claim 20, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 19. Watson also discloses the following:
the method of claim 19, wherein: the publicly-available data sources comprise a corpus of documents having news materials, legal materials, and scientific materials, and  is taught at the timestamp 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/regulation(legal sources)/etc.); -AND-
the other data sources comprise a database of medical records is taught at the timestamp 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a electronic health record).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over IBM Watson Demo Oncology Diagnosis and Treatment 8 min, YouTube IBMIndiaSS Channel (posted Jan. 6, 2014)[hereinafter Watson] in view of Suresh-Kumar Venkata Vishnubhatla et al. (US Patent App No 2012/0303388)[hereinafter Vishnubhatla] in further view of Gilozzo et al., Building Cognitive Applications with IBM Watson Services: Volume 1 Getting Started, IBM Redbooks (June 2017)[hereinafter Gilozzo]. 
As per claim 16, the combination of Watson and Vishnubhatla discloses all of the limitations of claim 1. Watson fails to teach the following; Gilozzo, however, does disclose:
the data analysis system of claim 13, wherein the machine learning system uses a supervised learning algorithm to develop the classifier is taught in the § 5.1 Introduction to 
One having ordinary skill in the art at the time the invention was filed would include supervised learning of Gilozzo with the machine learning treatment decision support system of Watson and Vishnubhatla. Both Watson and Gilozzo disclosures are regarding the same Cognitive Applications of the Watson Oncology clinical decision support system and therefore the combination would be obvious. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.

Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C. §101, filed 12/16/2020, with respect to the rejections of claims 1-20 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 1-3, 5, 8-9, 11-14, 16-17 and 19-20 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a system, method, and non-transitory, computer readable medium and therefore are directed towards a statutory categories. Second the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The claims recite in part training a machine learning system by a training set including the first information and the second information to identify a negative treatment and applying the machine learning system to the extracted first information and second information to develop a classifier for categorizing the one or 
Examiner acknowledges that appropriate corrections to or cancellation of the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 12/16/2020, with respect to the rejections of claims 1-20 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Vishnubhatla, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626